MEMORANDUM OPINION

No. 04-05-00385-CV

IN RE TRANSPORTATION INSURANCE COMPANY 
and Transcontinental Insurance Company

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Phylis J. Speedlin, Justice

Delivered and Filed:   August 24, 2005

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT
            On June 10, 2005, relators, Transportation Insurance Company and Transcontinental
Insurance Company, filed a petition for a writ of mandamus to compel the judge of the trial court
to transfer venue of the underlying proceeding to Kerr County. Alberto Luna, the real party in
interest, filed a response on July 28, 2005. On August 1, 2005, respondent, the Honorable Cynthia
L. Muniz, filed a copy of an order signed by her on July 28, 2005, in which she vacates her order
denying relators’ motion to transfer venue and orders that venue of the underlying case be transferred
to Kerr County. Accordingly, the petition for a writ of mandamus is now moot and the petition is
dismissed.
            The real party in interest, Alberto Luna, shall pay all costs incurred in this proceeding.
            The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
 
                                                                                                PER CURIAM